In an action to "fieover damages for personal injuries and for other relief, the appeal is from an order overruling objections taken by counsel to certain questions propounded to appellants in the course of an examination before trial, and directing appellants to appear for the continuation of the examination and to answer such questions. Appeal dismissed, with $10 costs and disbursements. Rulings made upon objections to questions propounded, either in the course of supplementary proceedings or examinations before trial, even though incorporated into a formal order, are not appealable because they are comparable to rulings made during the course of a trial, from which no appeal lies (Matter of Jackson v. B. L. T. Garment Co., 267 App. Div. 831; Le Blanc v. Duncan, 260 App. Div. 953; Brown v. Cadmus Holding Corp., 238 App. Div. 867; Bernstock v. Paramount Beauty Shoppe, 257 App. Div. 1004; Stephansen v. County of Westchester, 257 App. Div. 1050). We have, however, examined the merits and have concluded that we would affirm the order if the appeal were not being dismissed.
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.